           Case 2:20-cv-00916-LPL Document 5 Filed 09/23/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 NATHANIEL WEATHERSPOON,                         )
                                                 )   Civil Action No. 2:20-cv-00916
                    Plaintiff,                   )
                                                 )   Magistrate Judge Lisa Pupo Lenihan
 v.                                              )
                                                 )
 ALLEGHENY COUNTY, et al,                        )
                                                 )
                    Defendants.


                                             ORDER

       IT IS ORDERED, this 23rd day of September, 2020, that the United States Marshal is

directed to mail a copy of the Complaint (ECF. No. 4), notice of lawsuit and request for waiver

of service of summons, and waiver, and this order to defendants Allegheny County and Orlando

Harper, as directed by plaintiff. The costs of service shall be advanced by the United States.

The defendants are requested to waive service pursuant to Rule4(d).1

       THE PLAINTIFF IS ADVISED that any submission to the Court must be legible. The

plaintiff is further advised that no defendant is required to respond to the complaint until he has

accepted a copy of the complaint from the Marshal and waived service, or has been served.

Therefore, a motion for default cannot properly be filed unless the defendant has failed to file an

answer, motion to dismiss, or a motion for additional time to respond, within sixty (60) days

after the Marshal's notice has been mailed, if service is waived pursuant to the notice, or twenty

(20) days after being served.

       THE PLAINTIFF IS ADVISED that Fed.R.Civ.P. 11 requires that any filing signed by

any party must comply with certain standards. Among these is that statements or allegations of

1. The Marshal will send the form Notice of Lawsuit and Request for Waiver of Service of
Summons to each defendant.
             Case 2:20-cv-00916-LPL Document 5 Filed 09/23/20 Page 2 of 2




fact must be true or have evidentiary support. This requirement applies to the complaint which

the plaintiff has already submitted for filing, as well as, to any future filings and submissions by

any party.

       IT IS FURTHER ORDERED that, other than what is needed for service, no documents

are to be sent directly to the Judge’s chambers. All pleadings must be filed with the Clerk of

Court. Any mail sent directly to the Judge, unless ordered by the Court, will not become part of

the record and, instead, will be returned.

       IT IS FURTHER ORDERED that plaintiff shall immediately advise the court of any

change in address. Failure to do so may result in dismissal for failure to prosecute if the court

and other parties are unable to serve pleadings, orders, and other documents upon plaintiff.

       IT IS FURTHER ORDERED that the defendant(s) file a timely response to the

complaint.

       AND IT IS FURTHER ORDERED that the parties are allowed fourteen (14) days from

this date to appeal this order to a district judge pursuant to Local Rule 72.C.2. Failure to appeal

within fourteen (14) days may constitute waiver of the right to appeal.




                                                              /s/Lisa Pupo Lenihan
                                                              Lisa Pupo Lenihan
                                                              United States Magistrate Judge




cc:    United States Marshal

       Nathaniel Weatherspoon
       155557
       Allegheny County Jail
       950 Second Avenue
       Pittsburgh, PA 15219
